DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 11/02/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Banowski et al (DE 102014216917 A1, with a machine translation provided), in view of Schmiedel et al (US 2009/0081755 A1) and further in view of Shibuya et al (USP 10,111,822 B2). 
Banowski taught [claim 10] a cosmetic method of preventing and/or reducing transpiration of the body, comprising applying an antiperspirant cosmetic to the skin of the armpits that, for at least 1 hour, remains on the skin of the armpits. Antiperspirant cosmetic agents were taught at the abstract. Cosmetically compatible carriers were taught at [0067-68 and 0075].

Banowski generally taught chelating agents, including the aminotrimethylene phosphonate pentasodium salt, rather than the instantly elected aminotrimethylene phosphonate. Additionally, Banowski did not teach the amount of the phosphonate compound at about 32.11-40 %, as recited in claim 1; 33 % as recited in claim 15. 
Schmiedel taught that aminotrimethylene phosphonic acid is a complexing agent (chelating agent) that is a known international cosmetic ingredient [0386 and 0387]. Chelating agents were taught at up to 30 % [0204], in order to manipulate the stability and/or appearance of cosmetic products [0111 and 0130-0131].
It would have been prima facie obvious to one of ordinary skill in the art to substitute Banowski’s aminotrimethylene phosphonate pentasodium salt for Schmiedel’s aminotrimethylene phosphonic acid. An ordinarily skilled artisan would have been motivated to substitute Banowski’s chelating agent with a chelating agent known as an international cosmetic ingredient, as taught by Schmiedel [Schmiedel; 0386 and 0387].
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select aminotrimethylene phosphonic acid for incorporation into a cosmetic, based on its recognized suitability for its intended use as a known chelating agent, as taught by Schmiedel.  
The combined teachings of Banowski and Schmiedel taught chelating agents at up to 30 %, as discussed, but did not teach a phosphonate compound in an amount of:  
However, Shibuya taught external dermal cosmetic compositions comprising sequestering agents, in amounts of at least 0.0001 to 50 % by mass [col 33, lines 1-9], in order to stabilize the composition [col 40, lines 10-22].
The differences in the claimed subject matter and the prior art are 0.0001-50 % (Shibuya) versus about 32.11-40 % (claim 1); 32.11-40 % (claim 12); 33-40 % (claim 15).
Banowski and Schmiedel were not silent as the amount of the chelating agent. For example, Banowski and Schmiedel taught chelating agents at up to 30 %. However, Banowski and Schmiedel were not as specific the instantly claimed amounts, as discussed above. 
Nevertheless, Shibuya taught that these ingredients were useful at 0.0001 to 50 %, amounts that overlap the amounts instantly recited. These ingredients (e.g., chelating/complexing/sequestering agents), and their amounts, are recognized to have different effects (greater or less stabilization of the composition, as taught both by Schmiedel and Shibuya) with changing amounts used. Thus, the general condition is known, and the amounts of these ingredients are recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to optimize the amounts of the chelating/complexing agent present in the combined composition of Banowski and Schmiedel, as taught by Shibuya et al.
Response to Arguments
Applicant's arguments filed 11/02/21 have been fully considered but they are not persuasive. 
Applicant argued that Schmiedel disclosed a long list of potential complexing agents.
The Examiner responds that Schmiedel is not excluded by the claimed subject matter. Schmiedel's disclosure of a multitude of combinations does not necessarily render any particular formulation less obvious, especially where Schmiedel taught the claimed aminotrimethylene phosphonate. 

Applicant argued that Shibuya taught an extensive list of sequestering agents that did not include aminotrimethylene phosphonate. 
The Examiner responds that Shibuya was not relied upon to teach phosphonate compounds, as the said were taught by the combined teachings of Banowski and Schmiedel. Moreover, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); & MPEP 2145(IV)].

Applicant argued that Shibuya’s concentrations includes other ingredients, and that Shibuya preferably teaches lower concentrations, such as 0.1 to 25 %, or 0.1 to 10 %.


Applicant argued that one skilled in the art would realize that a sequestering agent utilized for stabilizing a cosmetic composition would not be used at concentrations of greater than 30 %.
The Examiner disagrees. Shibuya taught external dermal cosmetic compositions comprising sequestering agents, in amounts of at least 0.0001 to 50 % by mass [col 33, lines 1-9], in order to stabilize the composition [col 40, lines 10-22]. Shibuya is presumed to be operable/enabling for all that it teaches. MPEP 2121 I.
 
Claim Objections
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 8 recites “consists of” language that excludes required elements (e.g., proteins) of the closest prior art, Banowski et al (DE 102014216917 A1). There is neither 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CELESTE A RONEY/Primary Examiner, Art Unit 1612